DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.
This Office action is responsive to an amendment filed September 13, 2022. Claims 1, 4-14 & 16-24 are pending. Claims 2-3 & 15 have been canceled. New claims 23-24 have been added. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debenedictis et al. (US 2016/0089550) (“Debenedictis” hereinafter) in view of Brisken et al. (US 2003/0229331) (“Brisken” hereinafter).
	In regards to claim 1, Debenedictis discloses a method for treating skin, comprising:
	contacting a skin surface with an applicator 105 comprising an array of ultrasound transducers 184 (see at least fig. 12 and par 0076 & 0079);
	emitting unfocused ultrasound energy from one or more of said ultrasound transducers 184 with selected skin treatment parameters selected to generate a thermal damage in deep tissue layers of the skin (see at least figs. 13-15 and par 0084-0087);
	cooling said skin surface during said contacting to reduce thermal damage to
said skin surface (see at least par 0084 & 0091-0094).
	Debenedictis discloses a method, as described above, that fails to explicitly teach a method comprising contacting a skin surface with an array of spaced-apart elongated ultrasound transducers, wherein each ultrasound transducer has a long axis and a short axis.
	However, Brisken teaches that it is known to provide a method comprising contacting a skin surface with an array 280 of spaced-apart elongated ultrasound transducers (see at least fig. 29 and par 0128-0129), wherein each ultrasound transducer has a long axis and a short axis (i.e., by virtue of being rectangular) (see at least par 0023-0024).
Therefore, since Debenedictis discloses an applicator 105 wherein the array of transducers 184 is mounted within a fluid filled housing 111 (see at least fig. 6 and par 0074 & 0076) and Brisken teaches that the array 280 of transducers may alternatively be mounted within a fluid housing or applied directly to the patient’s skin (see at least fig. 29 and par 0129 thereof), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Debenedictis comprising contacting a skin surface with an array of spaced-apart elongated ultrasound transducers, wherein each ultrasound transducer has a long axis and a short axis as taught by Brisken since Brisken teaches that doing so is known alternative to mounting the transducer array within a fluid filled housing for effecting a rectangular shape to the area of therapeutically effective ultrasound in tissue.
	In regards to claim 4, Debenedictis discloses a method according to claim 1, comprising: generating multiple spaced-apart elongated thermal damage lesions 113 separated by non-damaged tissue, by said emitted unfocused ultrasound energy (see at least fig. 15 and par 0087).
In regards to claim 5, Debenedictis discloses a method according to claim 4, comprising selecting said skin treatment parameters to obtain by said emitted unfocused ultrasound energy said generated multiple spaced-apart elongated thermal damage lesions 113 at a depth between 0.5 to 5 mm from an epidermis 124 (see at least fig. 14 and par 0086-0087).  
In regards to claim 6, Debenedictis discloses a method according to claim 4, comprising selecting said skin treatment parameters to obtain lesions of said generated multiple spaced-apart elongated thermal damage lesions 113 with a length of 1-4 mm (see at least fig. 15 and par 0087).  
In regards to claim 7, Debenedictis discloses a method according to claim 1, that fails to explicitly a method wherein said spaced-apart elongated ultrasound transducers are arranged side-by side in said array contacting said skin surface. However, Brisken teaches that it is known to provide a method wherein said spaced-apart elongated ultrasound transducers are arranged side-by side in said array contacting said skin surface (see at least fig. 29 and par 0023-0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Debenedictis wherein said spaced-apart elongated ultrasound transducers are arranged side-by side in said array contacting said skin surface as taught by Brisken since such a modification would amount to applying a known technique (i.e. as taught by Brisken) to a known device (i.e. as taught by Debenedictis) ready for improvement to achieve a predictable result such as effecting a rectangular shape to the area of therapeutically effective ultrasound in tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 8, Debenedictis discloses a method according to claim 4, comprising heating tissue in said thermal damage lesions 113 by said emitted unfocused ultrasound energy to a temperature between 50-80 degrees Celsius (see at least par 0085).  
In regards to claim 9, Debenedictis discloses a method according to claim 8, comprising maintaining a temperature of an epidermis 124 between 5-40 degrees Celsius (i.e., A=5ºC) during said emitting by said cooling (see at least par 0083).  
In regards to claim 22, Debenedictis discloses a method according to claim 1, wherein said cooling comprises cooling said surface during said contacting and during said emitting to reduce said thermal damage to said skin surface (see at least par 0084 & 0091-0094).
Claims 10-14, 16-17, 19-21 & 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debenedictis (‘550) in view of Brisken (‘331) (“Brisken” hereinafter) further in view of Spooner et al. (US 2008/0195000) (“Spooner” hereinafter).
In regards to claim 10, Debenedictis as modified by Brisken discloses method according to claim 1, that fails to explicitly teach a method wherein said contacting comprises contacting said skin surface with an array comprising 5, 7 or 9 unfocused ultrasound transducers. However, Spooner teaches that it is known to provide a method wherein said contacting comprises contacting said skin surface with an array comprising 7 ultrasound transducers (see at least fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Debenedictis as modified by Brisken wherein said contacting comprises contacting said skin surface with an array comprising 7 ultrasound transducers as taught by Spooner in order to create a number of discrete of focal volumes.
In regards to claim 11, Debenedictis discloses an applicator 105 for applying unfocused ultrasound energy to a skin tissue volume, comprising: 
a plurality of ultrasound transducers 184 spaced-apart and arranged side by side in an array (see at least fig. 12 and par 0076 & 0079), 
wherein said ultrasound transducers 184 are configured to emit unfocused ultrasound energy with selected skin treatment parameters suitable to thermally damage at least a portion of a deep skin tissue volume (see at least figs. 13-15 and par 0084-0087); 
a cooling module (i.e., thermoelectric devices such as peltier devices) configured to apply cooling to a surface of the skin contacting said array to reduce thermal damage to said skin surface (see at least par 0069, 0073 & 0091-0094).  
Debenedictis discloses an applicator, as described above, that fails to explicitly teach an applicator comprising a plurality of elongated ultrasound transducers spaced-apart and arranged side by side in an array, wherein each of said elongated ultrasound transducers has a long axis and a short axis.
However, Brisken teaches that it is known to provide an applicator comprising a plurality of elongated ultrasound transducers spaced-apart and arranged side by side in an array (see at least fig. 29), wherein each of said elongated ultrasound transducers has a long axis and a short axis (see at least par 0023-0024).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Debenedictis comprising a plurality of elongated ultrasound transducers spaced-apart and arranged side by side in an array, wherein each of said elongated ultrasound transducers has a long axis and a short axis as taught by Brisken since such a modification would amount to applying a known technique (i.e. as taught by Brisken) to a known device (i.e. as taught by Debenedictis) ready for improvement to achieve a predictable result such as effecting a rectangular shape to the area of therapeutically effective ultrasound in tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
 Debenedictis as modified by Brisken discloses an applicator, as described above, that fails to explicitly teach an applicator comprising a cooling module configured to apply cooling via said elongated ultrasound transducers to a surface of the skin contacting said array to reduce thermal damage to said skin surface.
However, Spooner teaches that it is known to provide an applicator comprising a cooling module (40, 110) configured to apply cooling via said elongated ultrasound transducers (34, 108) to a surface of the skin contacting said array to reduce thermal damage to said skin surface (see at least figs. 4 & 9 and par 0024-0025, 0054-0055 & 0057).
Therefore, since Debenedictis teaches that the cooling module may include thermoelectric devices such as peltier devices (see at least par 0069 & 0073) and Spooner teaches that it is known to provide a cooling module that includes a thermoelectric device (40, 110) located behind the ultrasound transducers (see at least fig. 9 and par 0025, 0054-0055 & 0057), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Debenedictis as modified by Brisken comprising a cooling module configured to apply cooling via said elongated ultrasound transducers to a surface of the skin contacting said array to reduce thermal damage to said skin surface as taught by Spooner since such a modification would amount to a simple substitution of one known element (i.e. the cooling module as taught by Debenedictis) for another (i.e. the cooling module as taught by Spooner) to obtain predictable results such as optimizing cooling by locating the cooling element behind the ultrasound transducers--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 12, Debenedictis as modified by Spooner discloses an applicator according to claim 11, that fails to explicitly teach an applicator wherein each ultrasound transducer of said plurality of elongated ultrasound transducers is shaped as a rectangle having said long axis and said short axis. However, Brisken teaches that it is known to provide an applicator wherein each ultrasound transducer of said plurality of elongated ultrasound transducers is shaped as a rectangle having said long axis and said short axis (see at least par 0023-0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Debenedictis as modified by Spooner wherein each ultrasound transducer of said plurality of elongated ultrasound transducers is shaped as a rectangle having said long axis and said short axis as taught by Brisken since such a modification would amount to applying a known technique (i.e. as taught by Brisken) to a known device (i.e. as taught by Debenedictis) ready for improvement to achieve a predictable result such as effecting a rectangular shape to the area of therapeutically effective ultrasound in tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 13, Debenedictis discloses an applicator 105 according to claim 11, wherein said array of said elongated ultrasound transducers is shaped and sized to generate by said4 emitted energy multiple spaced-apart elongated thermal damage lesions 113 separated by non-damaged tissue (see at least fig. 15 and par 0087).  
In regards to claim 14, Debenedictis discloses an applicator 105 according to claim 13, wherein said ultrasound transducers 184 heat tissue in said thermal damage lesion to a temperature between 50-80 degrees Celsius (see at least par 0085).  
In regards to claim 16, Debenedictis as modified by Spooner discloses an applicator according to claim 11, that fails to explicitly teach an applicator wherein each of said ultrasound transducers comprise a piezo element having a rectangular emitting surface. However, Brisken teaches that it is known to provide an applicator wherein each of said ultrasound transducers comprise a piezo element having a rectangular emitting surface (see at least par 0023-0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Debenedictis as modified by Spooner wherein each of said ultrasound transducers comprise a piezo element having a rectangular emitting surface as taught by Brisken since such a modification would amount to applying a known technique (i.e. as taught by Brisken) to a known device (i.e. as taught by Debenedictis) ready for improvement to achieve a predictable result such as effecting a rectangular shape to the area of therapeutically effective ultrasound in tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 17, Debenedictis as modified by Brisken and Spooner discloses an applicator according to claim 16, that fails to explicitly teach an applicator discloses an applicator according to claim 16, that fails to explicitly teach an applicator wherein dimensions of said emitting surface are at least one of 1 mm X 8 mm, 2 mm X 5 mm, 3 mm X 4 mm, and 1 mm X 5mm. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Debenedictis as modified by Brisken and Spooner wherein dimensions of said emitting surface are at least one of 1 mm X 8 mm, 2 mm X 5 mm, 3 mm X 4 mm, and 1 mm X 5mm as claimed since it is well known that the transducer geometry and size are only ones of a few known ultrasonic parameters that are chosen in order to effect the formation of a lesion for a desired cosmetic approach (see at least par 0250 of US 2012/0271294).
In regards to claim 19, Debenedictis discloses an applicator according to claim 16, that fails to explicitly teach an applicator wherein said rectangular emitting surface is flat. However, Brisken teaches that it is known to provide an applicator wherein said rectangular emitting surface is flat (see at least fig. 29 and par 0023-0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Debenedictis wherein said rectangular emitting surface is flat as taught by Brisken since such a modification would amount to applying a known technique (i.e. as taught by Brisken) to a known device (i.e. as taught by Debenedictis) ready for improvement to achieve a predictable result such as effecting a rectangular shape to the area of therapeutically effective ultrasound in tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). Debenedictis as modified by Brisken discloses an applicator according to claim 16, that fails to explicitly teach an applicator wherein said cooling module apply said cooling through said flat emitting surface to said skin surface. However, Spooner teaches that it is known to provide an applicator wherein said cooling module apply said cooling through said flat emitting surface to said skin surface (see at least figs. 4 & 9 and par 0024-0025, 0054-0055 & 0057). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Debenedictis as modified by Brisken wherein said cooling module apply said cooling through said flat emitting surface to said skin surface as taught by Spooner since such a modification would amount to a simple substitution of one known element (i.e. the cooling module as taught by Debenedictis) for another (i.e. the cooling module as taught by Spooner) to obtain predictable results such as optimizing cooling--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 20, Debenedictis as modified by Brisken discloses an applicator according to claim 11, that fails to explicitly teach an applicator wherein said array comprises 5, 7, or 9 ultrasound transducers. However, Spooner teaches that it is known to provide an applicator wherein said array comprises 7 ultrasound transducers 34 (see at least fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Debenedictis as modified by Brisken wherein said array comprises 7 ultrasound transducers as taught by Spooner in order to create a number of discrete of focal volumes.
In regards to claim 21, Debenedictis discloses an applicator according to claim 11, wherein said cooling module is configured to apply said cooling while said plurality of ultrasound transducers 184 are activated to emit said unfocused ultrasound energy with said selected skin treatment parameters (see at least par 0069, 0084 & 0091-0094).  
In regards to claim 23, while Debenedictis discloses discloses a method according to claim 1, wherein each of said ultrasound transducers 184 has an energy emitting surface (see at least fig. 6 and par 0076), Debenedictis as modified by Brisken discloses a method according to claim 1, that fails to explicitly teach a method wherein said contacting comprises contacting said skin surface with said energy emitting surface. However, Brisken teaches that it is known to provide a method wherein said contacting comprises contacting said skin surface with said energy emitting surface (see at least fig. 29 and par 0128-0129). Therefore, since Debenedictis discloses an applicator 105 wherein the array of transducers 184 is mounted within a fluid filled housing 111 (see at least fig. 6 and par 0074 & 0076) and Brisken teaches that the array 280 of transducers may alternatively be mounted within a fluid housing or applied directly to the patient’s skin (see at least fig. 29 and par 0129 thereof), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Debenedictis wherein said contacting comprises contacting said skin surface with said energy emitting surface as taught by Brisken since Brisken teaches that doing so is known alternative to mounting the transducer array within a fluid filled housing for applying a therapeutically effective ultrasound in tissue. Debenedictis as modified by Brisken discloses a method according to claim 1, that fails to explicitly teach a method wherein said cooling comprises cooling said skin surface contacting said ultrasound transducers via said energy emitting surface. However, Spooner teaches that it is known to provide a method wherein said cooling comprises cooling said skin surface contacting said ultrasound transducers (34, 108) via said energy emitting surface (see at least figs. 4 & 9 and par 0024-0025, 0054-0055 & 0057). Therefore, since Debenedictis teaches that the cooling module may include thermoelectric devices such as peltier devices (see at least par 0069 & 0073) and Spooner teaches that it is known to provide a cooling module that includes a thermoelectric device (40, 110) located behind the ultrasound transducers (see at least fig. 9 and par 0025, 0054-0055 & 0057), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Debenedictis as modified by Brisken wherein said cooling comprises cooling said skin surface contacting said ultrasound transducers via said energy emitting surface as taught by Spooner since such a modification would amount to a simple substitution of one known element (i.e. the cooling module as taught by Debenedictis) for another (i.e. the cooling module as taught by Spooner) to obtain predictable results such as optimizing cooling by locating the cooling element behind the ultrasound transducers--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 24, Debenedictis discloses an applicator according to claim 11, that fails to explicitly teach an applicator wherein each of said elongated ultrasound transducers has an energy emitting surface configured to be placed in contact with a skin surface. However, Brisken teaches that it is known to provide wherein each of said elongated ultrasound transducers (i.e., from array 280) has an energy emitting surface configured to be placed in contact with a skin surface (see at least fig. 29 and par 0128-0129). Therefore, since Debenedictis discloses an applicator 105 wherein the array of transducers 184 is mounted within a fluid filled housing 111 (see at least fig. 6 and par 0074 & 0076) and Brisken teaches that the array 280 of transducers may alternatively be mounted within a fluid housing or applied directly to the patient’s skin (see at least fig. 29 and par 0129 thereof), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Debenedictis wherein each of said elongated ultrasound transducers has an energy emitting surface configured to be placed in contact with a skin surface as taught by Brisken since Brisken teaches that doing so is known alternative to mounting the transducer array within a fluid filled housing for applying a therapeutically effective ultrasound in tissue. Debenedictis as modified by Brisken discloses an applicator according to claim 11, that fails to explicitly teach an applicator wherein said cooling module is configured to apply said cooling via said energy emitting surface of each of said elongated ultrasound transducers to said surface of said skin contacting said elongated ultrasound transducers to reduce said thermal damage to said skin surface. However, Spooner teaches that it is known to provide an applicator wherein said cooling module (40, 110) is configured to apply said cooling via said energy emitting surface of each of said elongated ultrasound transducers (34, 108) to said surface of said skin to reduce said thermal damage to said skin surface (see at least figs. 4 & 9 and par 0024-0025, 0054-0055 & 0057). Therefore, since Debenedictis teaches that the cooling module may include thermoelectric devices such as peltier devices (see at least par 0069 & 0073) and Spooner teaches that it is known to provide a cooling module that includes a thermoelectric device (40, 110) located behind the ultrasound transducers (see at least fig. 9 and par 0025, 0054-0055 & 0057), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Debenedictis as modified by Brisken wherein said cooling module is configured to apply said cooling via said energy emitting surface to said surface of said skin to reduce said thermal damage to said skin surface as taught by Spooner, from each of said elongated skin contacting ultrasound transducers as taught by Spooner since such a modification would amount to a simple substitution of one known element (i.e. the cooling module as taught by Debenedictis) for another (i.e. the cooling module as taught by Spooner) to obtain predictable results such as optimizing cooling by locating the cooling element behind the ultrasound transducers--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debenedictis (‘550) in view of Brisken (‘331) (“Brisken” hereinafter), Spooner (‘000) further in view of Muramatsu et al. (US 2003/0201696) (“Muramatsu” hereinafter).
Debenedictis as modified by Brisken and Spooner discloses an applicator according to claim 16, that fails to explicitly teach an applicator wherein a thickness of said piezo element is between 80-300 microns. 
However, Muramatsu teaches that it is known to provide an applicator wherein a thickness of said piezo element is between 80-300 microns (see at least figs. 3-5 and par 0057). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Debenedictis as modified by Brisken and Spooner wherein a thickness of said piezo element is between 80-300 microns as taught by Muramatsu since it is well known that the transducer geometry and size are only ones of a few known ultrasonic parameters that are chosen in order to effect the formation of a lesion for a desired cosmetic approach (see at least par 0250 of US 2012/0271294).
Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive. Applicant contends that “even if the method of Debenedictis is provided with the ultrasound transducers of Brisken, the ultrasound transducers would replace the current transducer 184 of Debenedictis, and will be positioned at a distance from the 7tissue surface, and therefore will not be in contact with the skin surface or allow to cool the skin surface being contacted by the transducers, as claim 1 describes.” The Office respectfully traverses. For example, since Brisken teaches that the array 280 of transducers may alternatively be mounted within a fluid housing or applied directly to the patient’s skin (see at least fig. 29 and par 0129 thereof) and Debenedictis discloses an applicator 105 wherein the array of transducers 184 is mounted within a fluid filled housing 111 (see at least fig. 6 and par 0074 & 0076), it would have been obvious to a skilled artisan to modify the applicator of Debenedictis such that the array of transducers are applied directly to the patient’s skin instead of within a fluid housing such as the cooling fluid housing thereof. Furthermore, since Spooner teaches that it is known to provide a cooling module that includes a thermoelectric device (40, 110) located behind the ultrasound transducers (see at least fig. 9 and par 0025, 0054-0055 & 0057) and Debenedictis teaches that the cooling module may include thermoelectric devices such as peltier devices (see at least par 0069 & 0073), the Office further submits that a skilled artisan would have been motivated to provide an applicator with a cooling module that includes a thermoelectric device located behind the ultrasound transducers. 
In view of the foregoing, the rejections over at least Debenedictis, Brisken and Spooner are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791